Name: Commission Regulation (EEC) No 4131/87 of 9 December 1987 determining the conditions of entry of port, Madeira, sherry, Setubal muscatel and Tokay (Aszu and Szamorodni) wines falling within subheadings 2204 21 41, 2204 21 51, 2204 29 41, 2204 29 45, 2204 29 51 and 2204 29 55 of the combined nomenclature
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy
 Date Published: nan

 31 . 12 . 87No L 387 / 22 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4131 / 87 of 9 December 1987 determining the conditions of entry of port , Madeira , sherry , Setubal muscatel and Tokay (Aszu and Szamorodni) wines falling within subheadings 2204 21 41 , 2204 21 51 , 2204 29 41 , 2204 29 45 , 2204 29 51 and 2204 29 55 of the combined nomenclature  port , Madeira , sherry and Setubal muscatel wines falling within subheadings 2204 21 41 and 2204 21 51 , and  Tokay (Aszu and Szamorodni ) wine falling within subheadings 2204 29 45 and 2204 29 55 ;  port , Madeira , sherry and Setubal Muscatel wines falling within subheadings 2204 29 41 and 2204 29 51 of the combined nomenclature ; Whereas entry under these subheadings is subject to conditions laid down in the relevant Community provisions ; whereas , in order to ensure uniform application of the combined nomenclature , provisions specifying those conditions must be laid down; Whereas identification of the above wines presents certain difficulties ; whereas it can be considerably simplified if the exporting country gives an assurance that the product exported corresponds to the description of the product in question ; whereas , consequently , entry of a product under the subheadings mentioned above should be authorized only where such product is accompanied by a certificate of designation of origin which is issued by an authority acting under the responsibility of the exporting country and which provides such assurance ; Whereas it is appropriate to specify the form which such certificates must take and the conditions for their use ; whereas , furthermore , measures must be introduced to enable the Community to keep check upon the conditions of issue of the said certificates and to prevent falsification ; whereas accordingly certain obligations should be imposed on the issuing authority ; Whereas the certificate of authenticity should be drawn up in one of the official Community languages and , where appropriate , an official language of the exporting country ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the - European Economic Community , . Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (*), and in particular Article 11 thereof, Whereas Council Regulation (EEC ) No 950 / 68 of 28 June 1968 on the Common Customs Tariff ( 2 ), as last amended by Regulation (EEC) No 3529 / 87 ( 3 ), established the Common Customs Tariff on the basis of the nomenclature of the Convention of 15 December 1950 concerning the nomenclature to be used for the classification of goods in customs tariffs ; Whereas on the basis of Council Regulation (EEC) No 97 / 69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff ( 4 ), as last amended by Regulation (EEC) No 2055 / 84 ( 5 ), Commission Regulation (EEC) No 1120 / 75 ( 6 ), as last amended by Regulation (EEC ) No 3391 / 83 ( 7 ), determined the conditions for the entry of port , Madeira , sherry , Setubal muscatel and Tokay (Aszu and Szamorodni ) wines falling within subheadings 22.05 C III a ) 1 , 22.05 C III b ) 1,22.05 C III b ) 2 , and 22.05 C IV a ) 1 and b ) 1 and 2 of the Common Customs Tariff; Whereas Regulation (EEC ) No 2658 / 87 has repealed and replaced , on the one hand , Regulation (EEC ) No 950 / 68 in adopting the new tariff and statistical nomenclature (combined nomenclature) based on the International Convention on the Harmonized Commodity Description and Coding System and , on the other hand , Regulation (EEC) No 97 / 69 ; whereas it is consequently appropriate , for reasons of clarity , to replace Regulation (EEC) No 1120 / 75 by a new regulation taking over the new nomenclature as well as the new legal base ; whereas , for the same reasons , it is appropriate to incorporate in this new text all the amendments made to date ; Whereas Regulation (EEC) No 2658 / 87 covers HAS ADOPTED THIS REGULATION: (M OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 172 , 22 . 7 . 1968 , p. 1 . ( 3 ) OJ No L 336 , 26 . 11 . 1987 , p. 3 . ( 4 ) OJ No L 14 , 21 . 1 . 1969 , p. 1 . ( 5 ) OJ No L 191 , 19 . 7 . 1984 , p. 1 . ( 6 ) OJ No L 111 , 30 . 4 . 1975 , p. 19 . ( 7 ) OJ No L 336 , 1 . 12 . 1983 , p. 55 . Article 1 The admission under combined nomenclature subheading 2204 21 41 , 2204 21 51 , 2204 29 41 , 2204 29 45 , No L 387 /2331 . 12 . 87 Official Journal of the European Communities 2204 29 51 and 2204 29 55 of port , Madeira , sherry , Setubal muscatel and Tokay (Aszu and Szamorodni ) wines shall be subject to presentation of a certificate of designation of origin meeting the requirements specified in this Regulation . Article 2 1 . The certificate shall be in one of the forms set out in Annexes I to V to this Regulation , as indicated in the following table : CN code Name of wine No of Annex 2204 21 41 2204 21 51 2204 29 45 port I 2204 29 51 2204 29 51 Madeira II 2204 29 51 sherry III 2204 29 51 2204 21 41 2204 21 51 2204 29 45 2204 29 55 Setubal muscatel Tokay (Aszu , Szamorodni ) IV V of the importing Member State within three months of its date of issue , together with the goods to which it relates . Article 5 1 . A certificate shall be valid only if it is duly authenticated by an authority appearing on the list in Annex VI . 2 . A duly authenticated certificate is one which shows the place and date of issue and bears the stamp of the issuing authority and the signature of the person or persons authorized to sign it . The certificate shall be printed and drawn up in one of the official languages of the European Economic Community and , where appropriate , in an official language of the exporting country . The competent authority of the Member State in which the products are presented may require a translation of the certificate . 2 . The paper used shall be white , free ofmechanical pulp , dressed for writing purposes and weigh not less than 55 g /m2 and not more than 65 g/m2 . The front of the certificate shall have a printed guilloche pattern background in pink, such as to reveal any falsification by mechanical or chemical means . 3 . The size of the certificate shall be 210 x 297 mm. The borders of the certificate may bear decorative designs on their outer edge in a band not exceeding 13 mm in width . 4 . Each certificate shall bear an individual serial number given by the issuing authority . Article 3 The certificate shall be completed either in typescript or in manuscript . In the latter case , it must be completed in ink and in block letters . Article 6 1 . An issuing authority may appear on the list only if: ( a ) it is recognized as such by the exporting country; ( b ) it undertakes to verify the particulars shown in certificates ; (c) it undertakes to provide the Commission and Member States , on request , with all appropriate information to enable an assessment to be made of the particulars shown in the certificates . 2 . The list shall be revised when the condition specified in paragraph 1 ( a ) is no longer satisfied or when an issuing authority fails to fulfil one or more of the obligations incumbent upon it . Article 4 The certificate shall be submitted to the customs authorities No L 387 / 24 Official Journal of the European Communities 31 . 12 . 87 Article 7 Invoices produced in support of import declarations shall bear the serial number of the corresponding certificate . Article 9 Regulation (EEC ) No 1120 / 75 is hereby repealed . Article 10 This Regulation shall enter into force on 1 January 1988 . However , until 31 December 1988 , the wines specified in Article 1 shall be admitted under the subheadings listed in that Article on presentation alternatively of a certificate of the kind used before 31 December 1987 . Article 8 The countries listed in Annex VI shall send the Commission specimens of the stamps used by their issuing authorities . The Commission shall forward this information to the customs authorities of the Member States . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission COCKFIELD Vice-President ANNEX I 1 Exporter (full name and address) CERTIFICATE OF DESIGNATION OF ORIGIN PORT WINE No. ORIGINAL 2 Consignee (full name and address) 3 ISSUING AUTHORITY MinistÃ ©rio da Economia SecretarÃ ­a da Estado do ComÃ ©rcio instituto do vinho do Porto Porto OBSERVATIONS 4 Means of transport 5 Place of unloading 6 Marks and numbers, number and kind of packages 7 Gross mass (kg) 8 Litres 9 Litres (in words) 10 CERTIFICATE OF THE ISSUING AUTHORITY We hereby certify that the wine described in this certificate is wine produced within the wine district of the 'generoso' wines of Douro and is considered by Portuguese legislation as genuine PORT WINE. This wine conforms to the definition of liqueur wine set out in Additional Note 4 (b) to Chapter 22 of the combined nomenclature of the European Economic Community. Place and date: Signature: Stamp: 11 FOR USE OF THE CUSTOMS AUTHORITIES IN THE COUNTRY OF DESTINATION class="page"> ANNEX II 1 Exporter (full name and address) CERTIFICATE OF DESIGNATION OF ORIGIN MADEIRA WINE \ No ORIGINAL 2 Consignee (full name and address) 3 ISSUING AUTHORITY MinistÃ ©rio da Economia JUNTA NACIONAL DO VINHO Delegacao na RegiÃ £o Vinicola da Madeira FUNCHAL OBSERVATIONS 4 Means of transport 5 Place of unloading 6 Marks and numbers, number and kind of packages 7 Gross mass (kg) 8 Litres 9 Litres (in words) 10 CERTIFICATE OF THE ISSUING AUTHORITY We hereby certify that thewine described in this certificate is 'generoso' wine produced within thewine district of Madeira and is considered by Portuguese legislation as genuine MADEIRA WINE. This wine conforms to the definition of liqueur wine set out in Additional Note 4 (c) to Chapter 22 of the combined nomenclature of the European Economic Community. Place and date: Signature: Stamp: 11 FOR USE OF THE CUSTOMS AUTHORITIES IN THE COUNTRY OF DESTINATION class="page"> ANNEX III 1 Exporter (full name and address) CERTIFICATE OF DESIGNATION OF ORIGIN SHERRY No ORIGINAL 2 Consignee (full name and address) 3 ISSUING AUTHORITY Consejo Regulador de la DenominaciÃ ³n de origen Jerez-XÃ ©rÃ ¨s-Sherry JEREZ DE LA FRONTERA OBSERVATIONS 4 Means of transport 5 Place of unloading 6 Marks and numbers, number and kind of packages 7 Gross mass (kg) 8 Litres 9 Litres (in words) 10 CERTIFICATE OF THE ISSUING AUTHORITY We hereby certify that the wine described in this certificate is wine produced within the wine district of Jerez or Xeres and is considered by Spanish legislation as entitled to the designation of origin 'JEREZ' or 'XERES' or 'SHERRY'. The alcohol added to this wine is alcohol of vinous origin . Signature: Stamp:Place and date: 11 FOR USE OF THE CUSTOMS AUTHORITIES IN THE COUNTRY OF DESTINATION class="page"> ANNEX IV 1 Exporter (full name and address) CERTIFICATE OF DESIGNATION OF ORIGIN SETUBAL MUSCATEL No ORIGINAL 2 Consignee (full name and address) 3 ISSUING AUTHORITY MinistÃ ©rio da Economia JUNTA NACIONAL DO VINHO Delegacao en AzeitÃ £o AZEITATO OBSERVATIONS 4 Means of transport 5 Place of unloading 6 Marks and numbers, number and kind of packages 7 Gross mass (kg) 8 Litres 9 Litres (in words) 10 CERTIFICATE OF THE ISSUING AUTHORITY We hereby certify that the wine described in this certificate is wine produced within the wine district of Setubal muscatel and is considered by Portuguese legislation as genuine SETUBAL MUSCATEL. This wine conforms to the definition of liqueur wine set out in Additional Note 4 (c) to Chapter 22 of the combined nomenclature of the European Economic Community. Place and date: Signature: Stamp: 11 . FOR USE OF THE CUSTOMS AUTHORITIES IN THE COUNTRY OF DESTINATION class="page"> ANNEX V 1 Exporter (full name and address) CERTIFICATE OF DESIGNATION OF ORIGIN TOKAY WINE (ASZU, SZAMORODNI) No ORIGINAL 2 Consignee (full name and address) 3 ISSUING AUTHORITY ORSZAGOS BORMINOSITO INTEZET Budapest 11 , Franke 1 Leo Utca 1 OBSERVATIONS 4 Means of transport 5 Place of unloading 7 Gross mass (kg)6 Marks and numbers, number and kind of packages 8 Litres 9 Litres (in words) 10 CERTIFICATE OF THE ISSUING AUTHORITY We hereby certify that the wine described in this certificate is wine produced within the Tokay wine district and is considered by Hungarian legislation as genuine TOKAY (Aszu , Szamorodni). This wine conforms to the definition of liqueur wine set out in Additional Note 4 (c) to Chapter 22 of the combined nomenclature of the European Economic Community. Place and date: Signature: Stamp: 11 . FOR USE OF THE CUSTOMS AUTHORITIES IN THE COUNTRY OF DESTINATION class="page"> 31 . 12 . 87 Official Journal of the European Communities No L 387 / 35 ANNEX VI Name of wine Issuing authority Exporting country Name Place where established (A ) Portugal Port Instituto do vinho do porto Entreposto da Gaia Porto (B ) Portugal Madeira Instituto do vinho da Madeira Funchal (C ) Spain Sherry Consejo regulador de la DenominaciÃ ³n de origen Jerez-HÃ ©rÃ ¨s-Sherry Jerez de la Frontera (D ) Portugal SetÃ ºbal muscatel Junta Nacional do Vinho , DelegacÃ o em AzeitÃ o AzeitÃ o (E ) Hungary Tokay (Aszu , Szamorodni ) Orszagos Borminosito Intezet Budapest II , Frenkel , Leo Utca 1 (National Institute for the Approval of Wines ) Budapest